—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that County Court erred in denying his suppression motion following a Wade hearing. The single photograph identification procedure was not unduly suggestive; the police officer’s identification of defendant from that photograph two hours after observing defendant during a face-to-face drug transaction was merely confirmatory, and thus there was no need for a Wade hearing (see, People v Montgomery, 213 AD2d 563, 564, affd 88 NY2d 926; People v Wharton, 74 NY2d 921, 922-923; People v Chavys, 263 AD2d 964, 965, lv denied 94 NY2d 821; People v Miles, 219 AD2d 685, 686-687, lv denied 87 NY2d 905, 88 NY2d 968). The sentence is not unduly harsh or severe. (Appeal from Judgment of Wayne County Court, Sir-kin, J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Pine, J. P., Hayes, Wisner, Kehoe and Lawton, JJ.